Order entered October 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00674-CR

                            DAVID SCOTT KILGORE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80638-2019

                                            ORDER
       Appellant filed his notice of appeal June 6, 2019, and one week later, requested the

reporter’s record. Because appellant filed a motion for new trial, that record was initially due

September 13, 2019. Court reporter Antoinette Varela filed an extension request which we

granted, making the reporter’s record due October 16, 2019. Now before the Court is court

reporter Antoinette Varela’s October 17, 2019 second request for an extension of time to file the

reporter’s record.

       We GRANT the request and ORDER the reporter’s record due by November 15, 2019.

We caution Ms. Varela that the failure to file the reporter’s record by that date may result in the

Court taking whatever action it deems necessary and appropriate to ensure this appeal proceeds
in a timely fashion which may include ordering Ms. Varela not sit until the reporter’s record is

filed.

         We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; the Honorable Tom Nowak, Presiding Judge,

366th Judicial District Court; Antoinette Varela; official court reporter, 366th Judicial District

Court; and counsel for all parties.

                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE